Name: Commission Regulation (EEC) No 85/90 of 12 January 1990 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  trade policy;  economic policy
 Date Published: nan

 Avis juridique important|31990R0085Commission Regulation (EEC) No 85/90 of 12 January 1990 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must Official Journal L 011 , 13/01/1990 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 31 P. 0233 Swedish special edition: Chapter 3 Volume 31 P. 0233 *****COMMISSION REGULATION (EEC) No 85/90 of 12 January 1990 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 45 (9) and 47 (3) thereof, Whereas Commission Regulation (EEC) No 2640/88 (3) lays down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must; Whereas producers wishing to qualify for the aid for the use in winemaking of concentrated grape must and rectified concentrated grape must are required to present proof that they have fulfilled their obligations during the preceding wine year in respect of compulsory distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 where they are subject thereto; Whereas, in certain Member States, that proof consists of an attestation endorsed by the competent bodies within time limits which are sometimes incompatible with the normal time limits for carrying out enrichment operations and whereas certain producers are accordingly penalized in so far as they cannot provide complete aid applications within the requisite time limits; Whereas the possibility of access to such aid must accordingly be introduced subject to lodging a security; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2640/88 is hereby amended as follows: 1. Article 1 (2) is replaced by the following: '2. In accordance with Article 47 (1) of Regulation (EEC) No 822/87, producers who were subject during the preceding wine year to the obligations laid down in Article 35, 36 or 39 of Regulation (EEC) No 822/87 shall not be entitled to qualify for the measures laid down in this Regulation unless they submit evidence that they have complied with their obligations during the reference periods fixed in Commission Regulations (EEC) No 3105/88 (*) and (EEC) No 441/88 (**). (*) OJ No L 277, 8. 10. 1988, p. 21. (**) OJ No L 45, 18. 2. 1988, p. 15.' 2. The following Article 4a is inserted: 'Article 4a 1. As from 1 January of the wine year in question, producers may apply for an amount equal to the aid, calculated in respect of the products used to increase alcoholic strength, to be paid in advance to them provided they have lodged a security in favour of the intervention agency. Such security shall be equal to 120 % of the aid applied for. Applications shall be accompanied by the documents available as referred to in the second paragraph of Article 3. The remaining documents shall be submitted before the end of the wine year. 2. The advance referred to in paragraph 1 shall be paid by the intervention agency within the three months following the lodging of the security. 3. After the competent authority or the authorized body has verified all the documents and taking account of the amount to be paid, the security shall be released in whole or, where appropriate, in part in accordance with the procedure laid down in Article 19 of Commission Regulation (EEC) No 2220/85 (*). (*) OJ No L 205, 3. 8. 1985, p. 5.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 236, 26. 8. 1988, p. 20.